DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed May 17, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15 and 45 – 50 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description new matter rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 17, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that literal support in the specification is not required and claims broader than the specific examples disclosed can meet the written description requirement. The application as filed provides extensive disclosure of the quantification of non-calcified plaques with specific examples provided for the aorta (vascular tissue) and non-vascular tissue (muscle and liver). Based on this disclosure, a person skilled in the art could readily deduce that the same approach could be applied to other vascular/non-vascular tissues and the Examiner has failed to present evidence that such a person would not recognize in the disclosure a description of the invention defined in the claims.
These arguments are unpersuasive. The disclosure as a whole has been analyzed and insufficient literal or implicit support for the claim limitation allowing for the calculation based on the uptake by non-vascular tissue was not located. That the disclosure as filed contains adequate written disclosure of a broad concept and specific examples in which those values are compared to reference/background values obtained from the liver or muscle with a particular threshold set for the different reference tissue does not provide adequate written description for the claim limitations allowing for the subgenus of any non-vascular tissues to be used as the basis of calculations in 99mTc-timanocept differed between these tissues, and that means that the predetermined threshold required to indicate the presence of non-calcified plaques was also not disclosed when non-liver or non-muscle non-vascular tissue was used in the quantification process. The written description requirement shows possession of the claimed invention and that an artisan could, based on the disclosure, determine that non-vascular tissues other than the liver and muscle could be used to diagnose inflammation is insufficient to meet the written description requirement as a description which renders the claim invention obvious does not satisfy the written description requirement. Therefore this rejection is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 15 and 45 – 50 were rejected under 35 U.S.C. 103 as being unpatentable over Cope et al. (US 2015/0023876) in view of Hosseini et al. (J Surg Res, 2014) and Prescribing Information for Lymphoseek (revised 02/2013) further in view of Carlier et al. (Eur J Nucl Med Mol Imaging, 2008). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 17, 2020 and those set forth herein.
As to amended claim 13, this combination of prior art already taught the use of planar gamma imaging (see p 14 of the November 17, 2020 Office Action). The selection of the values for the region of interest and the reference region to use is within the skill of the person of ordinary skill in the art based on the teachings of Cope et al. and the knowledge of the person of ordinary skill in the art. Data analysis steps such as the determination of the mean values, either for the region of interest (ROI) and/or reference ROI as taught at ¶ [0136] of Cope et al. are known to the person of ordinary 
Applicants traverse this rejection on the grounds that Cope fails to teach or reasonably suggests the ability of tilmanocept to differentiate between calcified and non-calcified plagues as certain high risk plaques (TCFAs) that tilmanocept does bind to are a subset of non-calcified plaques and does nothing to suggest the ability to differentiate between calcified and non-calcified plaques as required by the instant claims. Hosseini does not cure these deficiencies as selective binding of the claimed composition to non-calcified plaques such that it would be useful to distinguish calcified and non-calcified plaques is not taught or reasonably suggested. PIL similarly fails to remedy the deficiencies of Cope and there is no indication that the distribution of Lymphoseek following peritumoral injection would be useful in predicting the distribution of the systemically administered claimed compositions. Carlier also fails to remedy the deficiencies of Cope.
These arguments are unpersuasive. Cope discusses that high-risk coronary atherosclerotic plaque samples from patients who experienced sudden cardiac death in high risk patients are characterized by infiltration of activated macrophages and such cells were found in throughout the necrotic plaque core and the thin, fibrous plaque cap (¶ [0129]). Based on these explicit teachings of the applied prior art and their knowledge, the person of ordinary skill in the art would reasonably expect the macrophages localization, and thus where the labeling and visualization with the carrier having a detectable moiety, would occur in the various types of non-calcified plaques that comprise with necrotic or fibrous tissues. For a prima facie case of obviousness, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Data on tissue distribution such as that for Lymphoseek (technetium Tc 99m tilmanocept) provides information as to tissues that accumulate or not accumulate and while the locations and values might vary based on the particular administration route, such information provides a starting point and information for the person of ordinary skill in the art to use in determining what an appropriate reference ROI would be for a particular method. The information contained in the applied prior art and the knowledge of the person of ordinary skill in the art provides a reasonable expectation of success that a mean value for a reference ROI such as the muscle or liver can be used to provide relevant information.

Claims 13, 15 and 45 – 50 were rejected under 35 U.S.C. 103 as being unpatentable over Cope et al., Hosseini et al. and Prescribing Information for Lymphoseek and Carlier et al. further in view of Brodoefel et al. (Br J Radiology, 2009). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 17, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that Brodoefel et al. fails to cure the deficiencies of Cope and the teaching of an unrelated method of differentiate non-calcified plaques does nothing to suggest that the compositions of Cope could be used to differentiate calcified and non-calcified plaques.
99mTc-tilmanocept would not produce images of sufficient quality and that similar data analysis procedures could be used to distinguish calcified plaques from fatty or fibrous plaques, especially in light of teachings of Cope as to macrophage localization and labeling in the necrotic core and fibrous cap of high risk, non-calcified plaques.

Claims 13, 14, 45 – 48 and 50 were rejected under 35 U.S.C. 103 as being unpatentable over Zanni et al. (Conference on Retroviruses and Opportunistic Infections, February 13 – 16, 2017, Abstract 635LB) in view of Carlier et al. (Eur J Nucl Med Mol Imaging, 2008). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 17, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that the Examiner has admitted that Zanni does not disclose planar imaging. Carlier or PLI is offered to cure the deficiencies but the Examiner had failed to provide sufficient rationale as merely showing that separate references cover separate limitations is insufficient for showing obviousness.
These arguments are unpersuasive. As set forth on p 17 of the November 17, 2020 Office Action, the person of ordinary skill in the art can determine which imaging technique such as planar gamma imaging is most appropriate for a particular application and Carlier indicated that the use of planar scintigraphs was able to detect .

Claims 13, 14, 41, 42 and 45 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zanni et al. (Conference on Retroviruses and Opportunistic Infections, February 13 – 16, 2017, Abstract 635LB) in view of Carlier et al. (Eur J Nucl Med Mol Imaging, 2008) further in view of Prescribing Information for Lymphoseek (revised 02/2013).
Zanni et al. discloses the systemic administration of 99mTc-tilmanocpet to attempt to quantify arterial macrophage infiltration as this agent specifically binds to CD206+ macrophages (¶ 2 of abstract). Uptake was localized to the kidney, liver and aorta with high level uptake (≥ 5X muscle uptake used as a reference) was more apparent in the aortic surface volume of HIV infected subjects than normal controls and was robustly related to non-calcified plaque volume (r = 0.78, P = 0.01; ¶ 3 of abstract). Uptake was measured using SPECT/CT (methods section of poster). In order to obtain such data, the 99mTc-tilmanocept was administered to a subject, images were obtained using SPECT/CT, with quantification of aortic, liver, kidney and muscle tissue uptake necessarily carried out. High level uptake was determined as greater than or equal to 5 times the muscle uptake and was robustly correlated with non-calcified plaques. 
Planar gamma imaging is not specifically disclosed.
99mTc-MIBI (methoxyisobutyl isonitrile) and 99mTcO4- to assess the added value of pinhole-SPECT compared to conventional scintigraphic procedures of planar and conventional SPECT 99mTc-MIBI images (p 638, col 1, ¶¶ 3 and 4). Planar images and C-SPECT were performed using a single-head gamma camera equipped with a low-energy, high-resolution large field of view parallel-hole collimator (p 638, col 2, ¶ 3). Despite a lower sensitivity compared with SPECT, planar scintigraphy and US (ultrasound) each detected one additional lesion and gave additional morphological information (p 640, col 1, ¶ 3). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use planar gamma imaging to determine the localization of 99mTc, such as that administered as part of 99mTc-tilmanocept in Zanni al. for the purposes of studying high risk or non-calcified atherosclerotic plaques.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Carlier et al. discloses that various scintigraphic techniques are known including planar imaging and SPECT. The determination of the imaging technique to use depends on the diagnostic moiety that is present, the desired resolution and information (e.g., morphology) and available imaging equipment.
The quantification of liver levels of the administered compound is not disclosed.
Prescribing information for Lymphoseek (technetium Tc 99m tilmanocept) provided information as to the radiation dosimetry (section 2.6) for organs and tissues of an average patient (tables 4 and 5). The estimated absorbed radiation dose for the liver and muscle for the 50 mcg dose was 0.0324 and 0.0092 (table 4) and 0.0929 and 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the additional quantify liver levels of 99mTc-tilmanocept and to use in determining the amount of compound present in the vascular system. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the Lymphoseek prescribing information indicating that little 99mTc-tilmanocept is absorbed in the muscle and high levels of absorption take place in the liver and a different threshold would be indicated areas on enhanced 99mTc-tilmanocept binding when the liver is used as the non-vascular tissue for comparison and normalization purposes. The exact predetermined threshold depends on the reference non-vascular tissue selected and factors such as the signal-to-noise ratio. There is no evidence of record as to the criticality of the particular predetermined threshold and quantification and enhanced binding observed that signal high risks plaques involved the same active steps as in the instant claims, resulting in diagnosis of inflammation within atherosclerotic plaques by comparison of the 99mTc-tilmanocept uptake in vascular tissues to other tissues such as the muscle or liver as required by the instant claims.

Applicants do not present any additional arguments regarding PLI for the Examiner to address herein.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The provisional nonstatutory double patenting rejections based on those Applications have been withdrawn due to the abandonment of Application Nos. 14/338,332, 14/803,010, 15/545,590 and 15/724,949.

Applicants traverse the rejections on the double patenting rejections on the grounds that they are moot in light of the claim amendments but should any claims be allowable, the remaining rejections will be addressed at that time and request that the rejections be held in abeyance.
These arguments are unpersuasive. The rejections set forth motivated the use of planar gamma imaging as now required by independent claim 13. Data analysis steps such as the determination of the mean values, either for the region of interest (ROI) and/or reference ROI as taught at ¶ [0136] of Cope et al. are known to the person of ordinary skill in the art, as particularly when a region and not a point is used for analysis, a representative value such as the mean must be determined. The selection of the 

Claims 13, 15, 41, 42, 42 and 45 – 50 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 and 16 - 31 of copending Application No. 15/729,633 in view of Cope et al. (US 2015/0023876) in view of Hosseini et al. (J Surg Res, 2014) and Prescribing Information for Lymphoseek (revised 02/2013) optionally further in view of Carlier et al. (Eur J Nucl Med Mol Imaging, 2008) and Brodoefel et al. (Br J Radiology, 2009).This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 17, 2020 and those set forth herein.
This is a provisional nonstatutory double patenting rejection.

Claims 13, 15, 41, 42 and 45 – 50 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55 - 79 of copending Application No. 16/041,673 in view of Cope et al. (US 2015/0023876) in view of Hosseini et al. (J Surg Res, 2014) and Prescribing Information for Lymphoseek (revised 02/2013) optionally further in view of Carlier et al. (Eur J Nucl Med Mol Imaging, 2008) and Brodoefel et al. (Br J Radiology, 2009). This rejection is MAINTAINED for the . 
This is a provisional nonstatutory double patenting rejection.

Claims 13, 15, 41, 42, 42 and 45 – 50 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 11,007,272 in view of Cope et al. (US 2015/0023876) in view of Hosseini et al. (J Surg Res, 2014) and Prescribing Information for Lymphoseek (revised 02/2013) optionally further in view of Carlier et al. (Eur J Nucl Med Mol Imaging, 2008) and Brodoefel et al. (Br J Radiology, 2009). Note that since the mailing of the previous Office Action, Application No. 15/729,635 issued as U.S. Patent No., 11,007,272 so the provisional rejection is now a non-provisional rejection based on this patent. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 17, 2020 and those set forth herein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618